UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-2369


ANNETTE CUMMINGS,

                Plaintiff - Appellant,

          v.

INTERNATIONAL UNION SECURITY POLICE AND FIRE PROFESSIONALS OF
AMERICA (SPFPA), LOCAL 555; DARIO MARQUEZ, CEO, MVM Inc.;
GORDON GREGORY, Esq., Gregory, Moore, Jeakle & Brooks, PC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:16-cv-01868-RDB)


Submitted:   February 23, 2017             Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Annette Cummings, Appellant Pro Se. Matthew Jacob Clark, GREGORY,
MOORE, JEAKLE & BROOKS, P.C., Detroit, Michigan; Peter Joshua Leff,
MOONEY, GREEN, SAINDON, MURPHY & WELCH, PC, Washington, D.C.; Jason
Matthew Branciforte, Brandon Robert Mita, LITTLER MENDELSON PC,
Washington, D.C.; for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Annette   Cummings   appeals       the   district   court’s     order

dismissing her complaint alleging breach of employment contract

and violations of the National Labor Relations Act.                We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        Cummings v.

Int’l Union Sec. Police & Fire Prof’ls of Am., No. 1:16-cv-01868-

RDB (D. Md. Nov. 18, 2016).   We grant Cummings leave to proceed in

forma pauperis on appeal, grant Appellees’ motion to extend time

to file the informal response brief, and deny Cummings’ motion to

strike the informal response brief. We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                    2